Per Curiam.

Appellants contend that the Court of Appeals erred in refusing to dismiss the appeal on the ground that the question before it was moot.
It appears from the record that, during the pendency of the case in the Court of Common Pleas, the city of Toledo, by ordinance No. 206-59, accepted the application for annexation and annexed the area to the city, and that, therefore, the case had become moot. The Court of Appeals was in error in overruling the motion to dismiss on that ground.
The judgment of the Court of Appeals is reversed.

Judgment reversed.

Weygandt, C. J., Zimmerman, Taft, Matthias, Bell and Herbert, JJ., concur.
O’Neill, J., not participating.